Per Curiam.

Respondent was admitted to practice in the First Judicial Department on December 8, 1941. He is charged with converting both principal and income in the sum of $10,600 from the estate of an incompetent of which he was the committee of the person and property. It is further charged that he filed a verified accounting in the office of the Clerk of Bronx County setting forth his inventories and accounts and that in order to conceal his conversion, he omitted the assets of the incompetent he had marshalled and falsely represented that he had personally made advances on behalf of the incompetent. Further, on inquiry under oath before a Referee appointed by this court he *278testified falsely with reference to the aforesaid inventories and accounts.
The Referee has found that the misapplication of trust funds, regardless of the circumstances under which such acts were committed, cannot be condoned and that the obligation of the committee of an incompetent to faithfully discharge his duties as such committee, does not permit any deviation from the strict requirements of the law and the Canons of Professional Ethics.
We find that the record sustains the charges. The respondent’s behavior demonstrates a pattern of misconduct showing him to lack the character and fitness required of an attorney at law. (Matter of Whitaker, 30 A D 2d 162.) In view of the gravity of his misconduct, respondent should be disbarred.
Capozzoli, J. P., Tilzer, McGtvern, Markewich and Nunez, JJ., concur.
Respondent disbarred, effective March 2, 1970.